t c summary opinion united_states tax_court milagros z gueco petitioner v commissioner of internal revenue respondent docket no 545-01s filed date milagros z gueco pro_se james n beyer for respondent dinan special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in - - effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the taxable_year the issues for decision are whether petitioner is entitled to deduct a contribution to an individual_retirement_account ira and whether petitioner is entitled to deduct the payment of certain legal fees ’ some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioner resided in philadelphia pennsylvania on the date the petition was filed in this case from january through may of petitioner was employed by the u s defense finance and accounting service she earned dollar_figure in this position and was covered by her employer’s pension_plan during that time in date petitioner’s employment was terminated due to a reduction in force petitioner was later employed by management consulting inc from which she earned dollar_figure during ‘the latter issue was raised by petitioner for the first time in the petition petitioner also asserted for the first time in the petition that she suffered a loss of dollar_figure from a mutual_fund investment respondent concedes that petitioner is entitled to deduct this loss which was not reflected in the notice_of_deficiency - - meanwhile in date petitioner filed for divorce from her husband she paid legal fees of dollar_figure in connection with the divorce no alimony was awarded to petitioner as a result of the divorce rather petitioner was required to make alimony payments on her individual federal_income_tax return petitioner reported adjusted_gross_income of dollar_figure reflecting claimed deductions of dollar_figure for a contribution to an ira and dollar_figure for payment of alimony she did not claim a deduction for any portion of the divorce-related attorney fees the first issue for decision is whether petitioner is entitled to deduct a contribution to her ira in general a taxpayer is entitled to deduct the amount of her contribution to an ira sec_219 the deduction in any taxable_year generally is limited to dollar_figure sec_219 a the amount of the deduction is further limited where the taxpayer is for any part of the taxable_year an active_participant under certain pension plans sec_219 in such a case for a taxpayer who files an individual return the deduction allowable is reduced to zero where the taxpayer’s adjusted_gross_income as modified by sec_219 a equals or is greater than dollar_figure see id petitioner’s modified_adjusted_gross_income in exceeded dollar_figure thus if petitioner was an active petitioner argues that dollar_figure of the fees are deductible - participant in she is not entitled to deduct a contribution to an ira an active_participant is defined by sec_219 to include an individual who is an active_participant in a plan described in sec_40l a sec_219 a elaborating upon this circular definition the regulations provide that an individual is an active_participant in a profit-sharing_plan if during the taxable_year a forfeiture is allocated to her account an employer_contribution is added to her account or a mandatory or voluntary contribution is made by the individual to her account sec_1_219-2 and e income_tax regs petitioner admits that during the first months of she was covered by the pension_plan offered by her employer furthermore the form_w-2 wage and tax statement issued to petitioner for that year indicates she made an elective_deferral of dollar_figure therefore petitioner was an active_participant in her employer’s pension_plan petitioner argues that she should be allowed to deduct at least half of the ira contribution for because she participated in the pension_plan for less than half of the year the law is clear that the restriction on deductions for contributions to ira’s applies to taxpayers who are active participants for any portion of a taxable_year sec_219 - - we sustain respondent’s determination that petitioner is not entitled to the ira contribution deduction the second issue for decision is whether petitioner is entitled to deduct the payment of certain legal fees to her attorney in connection with petitioner’s divorce personal_living_and_family_expenses generally are not deductible by taxpayers sec_262 attorney’s fees and other costs paid in connection with a divorce generally are personal expenses and therefore nondeductible sec_1_262-1 income_tax regs on the other hand expenses paid for the production_or_collection_of_income or in connection with the determination collection_or_refund_of_any_tax generally are deductible sec_212 this is the case even if the expenses are paid in connection with a divorce sec_1_262-1 income_tax regs 372_us_39 swain v commissioner tcmemo_1996_22 affd without published opinion 96_f3d_1439 4th cir the legal fees which petitioner paid to her attorney were paid in order to secure petitioner’s divorce they were not paid in order to secure the production_of_income ie alimony and petitioner does not allege that they were paid in connection with any_tax advice thus the legal fees are personal expenses which are nondeductible under sec_262 -- - reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
